EXHIBIT 16.1 May 20, 2014 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 RE: ADVANCED CANNABIS SOLUTIONS, INC. COMMISSION FILE NUMBER000-54457 Dear Sirs: We are in agreement with the statement being made by Advanced Cannabis Solutions, Inc.in its Form 8-Kdated May 20, 2014 with respect to the filing of its quarterly report on Form 10-Q for the period ended March 31, 2014 without our consent We are unable to comment at this time as to the material accuracy of the financial statements that were filed.We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, Cutler & Co. LLC
